Case 17-14454-elf   Doc 372-1 Filed 02/14/19 Entered 02/14/19 15:04:18   Desc
                             Exhibit A Page 1 of 4
Case 17-14454-elf   Doc 372-1 Filed 02/14/19 Entered 02/14/19 15:04:18   Desc
                             Exhibit A Page 2 of 4
Case 17-14454-elf   Doc 372-1 Filed 02/14/19 Entered 02/14/19 15:04:18   Desc
                             Exhibit A Page 3 of 4
Case 17-14454-elf   Doc 372-1 Filed 02/14/19 Entered 02/14/19 15:04:18   Desc
                             Exhibit A Page 4 of 4
